Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-14, 22-26 and 28 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201711215247.5 filed November 28, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/23/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 



Claims 1, 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eravelli et al. (US Pub. No.: 2015/0085835), and further in view of Ahmadzadeh et al. (US Pub. No.: 2016/0142934).

As per claim 1, Eravelli disclose A buffer control method for a network side device (see Fig.1, para. 0032, a wireless communication system 100 is configured to facilitate transmitting vast amount of data from a mobile device to a network at a fast data transfer rate by synchronizing a compressor and a decompressor for data packet compression and decompression. Wireless communication system 100 includes at least one user equipment (UE) 114 that may communicate wirelessly with one or more network 112 / a network side device), comprising: 
receiving, by the network side device, first check information transmitted by a User Equipment (UE) (see Fig.1, para. 0032-0033, a wireless communication system 100 comprises at least one set of user equipment 114 (equivalent to a user side), and the user equipment 114 can wirelessly communicate with, on one or more wireless links 125 and via a service node, one or more networks 112 (equivalent to a network side), see also para. 0034, the call processing component 140 may also be operable to synchronize compressor memory 130 of compressor component 144 and decompressor memory 132 of decompressor component 156. For example, synchronization component 148 may be operable to determine that compressor memory 130 of a compressor component 144 and decompressor memory 132 of a decompressor component 156 are out-of-synchronization based on a checksum failure); and 
when the content in a compression buffer is different from the content in a decompression buffer, transmitting, by the network side device, first buffer resetting information to the UE (see para. 0032-0034, a synchronization assembly 148 can be used to reset, in response to determining that a compressor memory 130 and a decompressor memory 132 are out-of-synchronization, the compressor memory 130 and the decompressor memory 132 (equivalent to disclosing first buffer reset information) to a predetermined state).



Ahmadzadeh however disclose determining, by a network side device (see Fig.3-4, a base station 105), whether content in a compression buffer (see Fig.6, a block diagram of a UE configured for buffer status reports in an evolved data compression scheme, eDCS BSR component 510-a also include an uncompressed buffer component 605, a compressed buffer component 610, and a BSR component 615) of a UE (see Fig.3-4, a UE 115) is identical to content in a decompression buffer of the network side device (see Fig.3, Fig.4, see para. 0235-0240, the transmitted packets includes compressed packets, uncompressed packets, or a combination of compressed and uncompressed packets. At step 325, the base station 105-a send an acknowledgement (ACK) for each received packet, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed and uncompressed copies of the packet is removed from the corresponding buffers at step 330. A packet may be considered acknowledged if the packet itself is RLC acknowledged by the base station 105-a, in this case since the network side device successfully acknowledged for each received packet, based on the content the compression buffer of the UE,  the compression buffer is identical to content in a decompression buffer of the network side device, and per step 330,  the compressed and uncompressed copies of the packet is removed from the corresponding buffers);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by the network side device, whether content in a compression buffer of the UE is identical to content in a decompression buffer of the network side device, as taught by Ahmadzadeh, in the system of Eravelli, so that a UE determine a content size of an uncompressed buffer and a content size of a compressed buffer, the UE then generate a buffer status report (BSR) based on the content sizes of the uncompressed buffer and the compressed buffer, a base station may receive a BSR based on a size of an uncompressed buffer of the UE. the base station then receive a compressed packet from the UE and determine a compression gain based on a size of the 

As per claim 3, the combination of Eravelli and  Ahmadzadeh disclose the buffer control method according to claim 1.

Ahmadzadeh further disclose wherein the first buffer resetting information is used to indicate the UE to release or empty the compression buffer of the UE (see para. 0236-0239, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed and uncompressed copies of the packet is removed {empty}  from the corresponding buffers at step 330).

As per claim 4, the combination of Eravelli and  Ahmadzadeh disclose the buffer control method according to claim 1.

Ahmadzadeh further disclose wherein the transmitting, by the network side device, the first buffer resetting information to the UE comprises: transmitting, by the network side device, the first buffer resetting information through Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) (see Fig.7, para. 0263-0267, 0270-0273, The PDCP sequence ACK component 730 may be configured such that receiving the ACK may include receiving RLC ACK messages corresponding to previously transmitted packets of a packet data convergence protocol (PDCP) sequence as described above with reference to FIGS. 2-4. In some examples, the receiving the acknowledgement comprises receiving RLC ACK messages corresponding to previously transmitted packets of a packet data convergence protocol (PDCP) sequence, the packet stream component 735 may determine that a previously transmitted packet of a packet data convergence protocol (PDCP) sequence corresponds to a hole in a receiver window as described above with reference to FIGS. 2-4. Also, the DCS control component 745 may determine a data compression scheme is disabled or reset as described above with reference to FIGS. 2-4). 

As per claim 8, claim 8 refers to a buffer control method for a UE and is rejected the same way as claim 1.

Claims 2, 5-7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eravelli et al. (US Pub. No.: 2015/0085835), in view of Ahmadzadeh et al. (US Pub. No.: 2016/0142934), and further in view of Shreevastav (US Provisional 62/584165 (herein under prov165), and further published as US Pub. No.:2020/0296623).

As per claim 2, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 1.

The combination of Eravelli and Ahmadzadeh however does not explicitly disclose acquiring, by the network side device, capability information of the UE, wherein the capability information comprises an indication indicating whether the UE supports an Uplink Data Compression (UDC). 

Shreevastav however disclose acquiring, by the network side device, capability information of the UE, wherein the capability information comprises an indication indicating whether the UE supports an Uplink Data Compression (UDC) (see Fig.4, para 0070-0071, a header comprising information about an enabled uplink data compression feature of one or more data PDUs, may be understood to be part of a Packet Data Convergence Protocol (PDCP) header when the uplink data compression feature is configured. For example, a UDC header, e.g., 1 byte, may be understood to be part of a PDCP header when UDC is configured. UDC may be used here as an illustrative example of an uplink data compression feature, see also prov165, page 5, page 7, Fig.5). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of acquiring, by the network side device, capability information of the UE, wherein the capability information comprises an indication indicating whether the UE supports an Uplink Data Compression (UDC), as taught by Shreevastav, in the system of Eravelli and 

As per claim 5, the combination of Eravelli, Ahmadzadeh and Shreevastav disclose the buffer control method according to claim 2.

Shreevastav further disclose when the UE supports the UDC, transmitting, by the network side device, at least one of UDC activating indication, dictionary activating or enabling indication, and M.sup.th dictionary activating or enabling indication to the UE, where M is positive integer greater than 1 (see para. 0007, a receiving device receives uplink data compression (UDC) compressed data packets. Each UDC compressed data packet comprises a UDC header with a checksum. The RX device decompresses the UDC compressed data packets. Each corresponding uncompressed data packet is pushed into a UDC compression buffer. The RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029). 

As per claim 6, the combination of Eravelli, Ahmadzadeh and Shreevastav disclose the buffer control method according to claim 5.

Shreevastav further disclose when the UE is in a connected state, transmitting, by the network side device, UDC configuration information to the UE, wherein the UDC configuration information comprises one or more of UDC deactivating indication, UDC dictionary resetting indication and UDC dictionary reloading indication (see para. 0007, the RX device transmits an error indication to indicate an error of a 

As per claim 7, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 1.

The combination of Eravelli and Ahmadzadeh however does not explicitly disclose transmitting, by the network side device, second check information to the UE; and receiving, by the network side device, second buffer resetting information transmitted by the UE, wherein the second buffer resetting information is used to indicate the network side device to release or empty a compression buffer of the network side device. 

Shreevastav however disclose transmitting, by the network side device, second check information to the UE; and receiving, by the network side device, second buffer resetting information transmitted by the UE, wherein the second buffer resetting information is used to indicate the network side device to release or empty a compression buffer of the network side device (see Fig.3, para. 0027-0028, In step 313, BS 302 detects a checksum mismatch and sends a PDCP control PDU to UE 301. The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized. In step 314, UE 301 receives the error indication and resets its own UDC compression memory (e.g. buffer 218 in FIG. 2). In step 315, UE 301 restarts UDC compression and generates a first compressed UDC data packet from the uncompressed packet queue (e.g., buffer 216 in FIG. 2). The first compressed UDC packet is saved in the compressed packet queue (e.g., buffer 217 in FIG. 2) to be transmitted over RLC AM bearer. In step 316, UE 301 transmits the first compressed UDC packet with reset indication to BS 302. In response to the reset UDC compression memory and performs normal checksum checking and UDC decompression accordingly).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting, by the network side device, second check information to the UE; and receiving, by the network side device, second buffer resetting information transmitted by the UE, wherein the second buffer resetting information is used to indicate the network side device to release or empty a compression buffer of the network side device, as taught by Shreevastav, in the system of Eravelli and Ahmadzadeh, so as to improve the handling of errors in communications between a compressor and a decompressor, see Shreevastav, paragraphs 13-14.

As per claim 9, claim 9 is rejected the same way as claim 5.

As per claim 11, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 8.

The combination of Eravelli and Ahmadzadeh however does not explicitly disclose when the UE is in a connected state, receiving, by the UE, UDC configuration information from the network side device, wherein the UDC configuration information comprises one or more of UDC deactivating indication, UDC dictionary resetting indication and UDC dictionary reloading indication. 

Shreevastav however disclose when the UE is in a connected state, receiving, by the UE, UDC configuration information from the network side device, wherein the UDC configuration information comprises one or more of UDC deactivating indication, UDC dictionary resetting indication and UDC dictionary reloading indication (see para. 0007, the RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when the UE is in a connected state, receiving, by the UE, UDC configuration information from the network side device, wherein the UDC configuration information comprises one or more of UDC deactivating indication, UDC dictionary resetting indication and UDC dictionary reloading indication, as taught by Shreevastav, in the system of Eravelli and Ahmadzadeh, so as to improve the handling of errors in communications between a compressor and a decompressor, see Shreevastav, paragraphs 13-14.

As per claim 12, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 11.

Shreevastav further disclose when the UE receives the UDC deactivating indication, disabling, by the UE, the UDC, and not performing the UDC on a subsequent PDCP data packet; when the UE receives the UDC dictionary resetting indication, emptying, by the UE, the compression buffer; and when the UE receives the UDC dictionary reloading indication, reloading, by the UE, a dictionary into the compression buffer (see para. 0014, the transmitting device operates in a communications network. The transmitting device sends an indication to a receiving device. The receiving device performs a reset on a buffer of the transmitting device. The transmitting device switches, based on the performed reset, a first value in an indication to a second value. The indication is of the reset of the buffer. The transmitting device sets the indication to the second value for all packets generated by the transmitting device after the performed reset. This is set until the second value is switched again by the transmitting device in another indication, based on another performed reset of the buffer. The transmitting device then sends the indication with 

As per claim 13, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 8.

The combination of Eravelli and Ahmadzadeh however does not explicitly disclose receiving, by the UE, second check information transmitted by the network side device; determining, by the UE, whether content in a decompression buffer of the UE is identical to content in a compression buffer of the network side device; and when the content in the compression buffer of the network side device is different from the content in the decompression buffer of the UE, transmitting, by the UE, second buffer resetting information to the network side device.

Shreevastav however disclose receiving, by the UE, second check information transmitted by the network side device; determining, by the UE, whether content in a decompression buffer of the UE is identical to content in a compression buffer of the network side device; and when the content in the compression buffer of the network side device is different from the content in the decompression buffer of the UE, transmitting, by the UE, second buffer resetting information to the network side device (see para. 0040, out of sync conditions between an UL compressor, e.g., a UE, and a decompressor, e.g., an eNB, may happen when data compression is used. The checksum may be used by the decompressor to detect UL compression memory out of sync' conditions between the UL compressor and decompressor. After the discovery of an out of sync condition, the decompressor may need to notify the compressor. The compressor may then perform a buffer reset. A buffer reset may be understood as resetting the buffer comment to initial pre-defined values or initializing with all Zero or Null values. A buffer reset may be understood to have the effect of addressing any synchronization issues, e.g., mismatch, between buffer content of the sender and receiver, by enabling to regain synchronization. This may be achieved by allowing the transmitter to initiate compression of the packet again, which in turn may lead to the PDCP, will not know whether to discard the packet or to forward the packet to the upper layer, see also para. 0097-0110). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the UE, second check information transmitted by the network side device; determining, by the UE, whether content in a decompression buffer of the UE is identical to content in a compression buffer of the network side device; and when the content in the compression buffer of the network side device is different from the content in the decompression buffer of the UE, transmitting, by the UE, second buffer resetting information to the network side device, as taught by Shreevastav, in the system of Eravelli and Ahmadzadeh, so as to improve the handling of errors in communications between a compressor and a decompressor, see Shreevastav, paragraphs 13-14.

As per claim 14, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 13.

Shreevastav however disclose wherein the second buffer resetting information is used to indicate the network side device to release or empty the compression buffer of the network side device (see para. 0007, the RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quan (CN107302585(A) – see IDS filed 11/23/2020).

As per claim 22, Quan disclose A dictionary configuration method for a UE, comprising:
 acquiring, by the UE, an indication or a dictionary from a network side device (see Fig.1-5, 129-0139, when the identification information includes the identification of the preset dictionary in the preset dictionary information, a confirmation message sent by the network side device confirming to use the preset dictionary in the preset dictionary information is received, before receiving the preset dictionary information sent by the network side device, it further includes: obtain the identifier of the usable dictionary broadcast by the network side device); and 
activating, deactivating or resetting, by the UE, a dictionary for UDC in accordance with the indication from the network side device (see Fig.1-5, 143-0155, 0298, 0598, 0714-700, a sending unit configured to send preset dictionary information to the terminal, where the preset dictionary information includes a preset dictionary, and the preset dictionary is a dictionary configured by the device for the terminal to use when compressing UDC with uplink data, see also para. 84-87). 

As per claim 24, Quan disclose the dictionary configuration method according to claim 22.

Quan further disclose wherein the acquiring, by the UE, the indication from the network side device comprises: receiving, by the UE, an RRC connection reconfiguration message transmitted by the network side device, wherein the RRC connection reconfiguration message comprises at least one of dictionary activating or enabling indication and M.sup.th dictionary activating or enabling indication, wherein an M.sup.th dictionary is one of the dictionaries pre-stored in the UE, and M is a positive integer (see para. 0348-0351, device first sends the preset dictionary information to the terminal, specifically: the network side The device may send the above-mentioned preset dictionary information through NAS signaling or RRC signaling. When the network side device sends the above preset dictionary information through NAS signaling, it can be transmitted through the DOWNLINK NAS TRANSPORT message or DOWNLINKGENERIC NAS TRANSPORT message ln the NAS signaling; when the network side device sends the above preset dictionary information through RRC signaling, You can use the redefined new RRC signaling to carry the preset dictionary information / an RRC connection reconfiguration message transmitted by the network side device). 

As per claim 25, Quan disclose the dictionary configuration method according to claim 24.

Quan further disclose when the RRC connection reconfiguration message comprises the dictionary activating or enabling indication, storing, by the UE, a dictionary into a compression buffer, and compressing, by the UE, a first PDCP data packet in a current bearer using the dictionary; or when the RRC connection reconfiguration message comprises the M.sup.th dictionary activating or enabling indication, storing, by the UE, an M.sup.th dictionary in the pre-stored dictionaries into the compression buffer, and compressing, by the UE, the first PDCP data packet in the current bearer using the M.sup.th dictionary (see para. 0097-0120, receiving preset dictionary information sent by a network-side device, where the preset dictionary information includes a preset dictionary, and the preset dictionary is a dictionary configured by the network-side device for the terminal to be used in uplink data compression UDC, information is used to verify whether the preset dictionary is complete, and after receiving the 

As per claim 26, Quan disclose the dictionary configuration method according to claim 22.

Quan further disclose wherein the acquiring, by the UE, the indication from the network side device comprises: receiving, by the UE, an RRC message transmitted by the network side device, wherein the RRC message comprises at least one of a dictionary deactivating or disabling indication, a dictionary resetting indication and UDC dictionary reloading indication (see para. 0044, Sending preset dictionary information to the terminal, where the preset dictionary information includes a preset dictionary, and the preset dictionary is a dictionary configured by the network side device for the terminal to be used in the uplink data compression UDC, also para. 0090, the network side device sends the preset dictionary information through NAS signaling or RRC signaling). 

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Quan (CN107302585(A)), and further in view of Park et al. (US Provisional 62/574954 (herein under prov954), further published as US Pub. No.: 2019/0124181).

As per claim 23, Quan further disclose the dictionary configuration method according to claim 22.

Quan further disclose wherein prior to acquiring, by the UE, the indication or the dictionary from the network side device, the dictionary configuration method further comprises: reporting, by the UE, capability information of the UE to the network side device, wherein the capability information comprises 

Quan however does not explicitly disclose reporting, by the UE, capability information of the UE to the network side device when the UE is in a Track Area Update (TAU) process;

Park however disclose reporting, by a UE, capability information of the UE to a network side device when the UE is in a Track Area Update (TAU) process (see para. 0347, 0383, 0386, 0393, 0400, a wireless device 2810 sends a message to a base station 2815, the message to update location related information (e.g., tracking area, registration area, etc.) of the wireless device 2810, the message is a tracking area update request message, a registration area update request message, see prov954, 0192, 0210, 0212).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reporting, by a UE, capability information of the UE to a network side device when the UE is in a Track Area Update (TAU) process, as taught by Park, in the system of Quan, so as to that he wireless device transmit, to the base station, the capability information, see Park, paragraphs 405-408, see prov954, 0210-0212).

As per claim 28, Quan disclose the dictionary configuration method according to claim 22.

Quan further disclose wherein the acquiring, by the UE, the indication from the network side device comprises: receiving, by the UE, PDCP PDU transmitted by the network side device, and activating or deactivating, by the UE, the dictionary for the UDC in accordance with the PDU, wherein the PDCP PDU carries at least one of a dictionary deactivating or disabling indication, dictionary activating or enabling indication, a dictionary resetting indication, and an identifier of one of the dictionaries pre-stored in the UE; or receiving, by the UE, a system broadcast message transmitted by the network side device, and activating or deactivating, by the UE, the dictionary for the UDC of a bearer in accordance with the system broadcast message, wherein the system broadcast message comprises at least one of: a dictionary deactivating or disabling indication for a bearer; M.sup.th dictionary activating indication for the bearer having the QCI of N, wherein an M.sup.th dictionary is one of the dictionaries pre-stored in the UE (see para. 0083-0087, broadcast to the terminal the identifier of a dictionary that can be used; receive  UDC capability information sent by the terminal, where the UDC capability information is that after the terminal obtains the identifier of the usable dictionary, it reports to the network side device whether it saves the identifier corresponding to the usable dictionary Information in the dictionary, and when the UDC capability information indicates that the terminal does not store a dictionary corresponding to the identifier of the usable dictionary, the network side device sends the preset dictionary information to the terminal). 

Quan however does not explicitly disclose wherein the system broadcast message comprises at least one of: a dictionary deactivating or disabling indication for a bearer having a QCI of N; or enabling indication for the bearer having the QCI of N; a indication for the bearer having the QCI of N;

Park however disclose wherein the system broadcast message comprises at least one of: a dictionary deactivating or disabling indication for a bearer having a QCI of N; or enabling indication for the bearer having the QCI of N; a indication for the bearer having the QCI of N (see para. 0357-0358, The first message may be at least one of an initial context setup request message, a PDU session (e.g., QoS flow and/or bearer) setup request message, a PDU session (e.g., QoS flow and/or bearer) modify request 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the system broadcast message comprises at least one of: a dictionary deactivating or disabling indication for a bearer having a QCI of N; or enabling indication for the bearer having the QCI of N; a indication for the bearer having the QCI of N, see Park, paragraphs 405-408, see prov954, 0210-0212).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US Pub. No.:2019/0141567) – see para. 0019, “FIG. 1 illustrates a mobile communication network 100 with a user equipment (UE) 101 and a base station 102 supporting uplink data compression (UDC) in accordance with embodiments of the current invention. Mobile communication network 100 comprises a user equipment UE 101 and a serving base station BS 102. UE 101 is configured with uplink data compression (UDC) to improve uplink capacity by compressing uplink (UL) data. UDC uses dictionary-based compression method. At the transmitter side, e.g., UE 101, the UDC compressor keeps processed uncompressed data in its compression memory 130; at the receiver side, e.g., BS 102, the UDC decompressor also keeps processed uncompressed data in its own compression memory 140. The decompressor fails to decompress upcoming compressed data packet once the compression memory is asynchronous. Under normal condition, the compression memory between UE 101 and BS 102 is synchronized when UDC is configured. However, the compression memory become asynchronous due to asynchronous or erroneous memory operation, or due to compressed packet is dropped, e.g., by a packet data convergence protocol (PDCP) discard timer”.
Kim (US Pub. No.: 2020/0351712) – see para. 0025, “a method of processing data in a wireless communication system, the method being performed by a transmitting packet data convergence protocol (PDCP) entity, includes: receiving data from an upper layer; performing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469